On Application for Rehearing
PER CURIAM.
It has been called to our attention that inadvertently our original decree did not comply with LSA-R.S. 13:4202 in that it failed to particularly describe the immovable property concerned.
Accordingly, the decree herein is amended, so as to provide in addition the following:
It is further ordered, adjudged and decreed that the purported sale from Henry J. Jones and Mrs. Sarah (Sally) Jones to Frank J. Arnold dated August 10, 1950, and recorded August 16, 1950, at book 195, page 102, Conveyance Records of Vernon Parish be annulled, voided, and set aside, and can-celled in the conveyance records, said deed purporting to convey property situated in Vernon Parish described as follows:
“Begin at the South East Corner of the SE14 of SWy4, Section 31, Tp 3N R 11 West, thence run North 220 yards for a point of beginning, thence run West 440 yards to West Boundary of said quarter, thence North 120 yards, thence East 440 yards, thence South 120 yards to point of beginning, containing approximately 11 acres, and together with all improvements thereon.”
It is further ordered, adjudged, and decreed that plaintiffs be recognized as the true and lawful owners in indivisión and entitled to possession of the property above described in the following proportions: Mrs. Sally Barker Jones, widow of Henry J. Jones, a one-half (V4) interest therein; *184Mrs. Vadia Miller Perkins, a one-third of one-fourth (% of Vs.) interest, or a one-twelfth (%¡) interest therein; Hansford Welch a one-third of one-fourth (% of %), or a one-twelfth (%2) interest therein; Mrs. Ruth Welch Chort a one-third of one-fourth (Vs of Vi) or a one-twelfth (Ms) interest therein; Mrs. Carrie Miller May a one-half of one-fourth (1/2» of %) or a one-eighth (%) interest therein; and Thomas Kelcie Miller a one-half of one-fourth (j/2, of }4) or a one-eighth (%) interest therein.
It is further ordered, adjudged and decreed that defendant Frank J. Arnold be assessed with all costs of these proceedings and all costs of this appeal.
As amended our original decree is affirmed, application for rehearing denied.